                                                       HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10   CHI CHEN, et al.,
                                                      Case No. 2:16-cv-01109-RSM
11                                Plaintiffs,
                                                      STIPULATED MOTION AND ORDER TO
12         v.                                         RE-NOTE MOTION AND MODIFY
                                                      BRIEFING SCHEDULE RE: PLAINTIFFS’
13   U.S. BANK NATIONAL ASSOCIATION;                  MOTION FOR PARTIAL SUMMARY
     QUARTZBURG GOLD, LP; ISR CAPITAL,                JUDGMENT RE: UNENFORCEABILITY
14   LLC; IDAHO STATE REGIONAL CENTER,                OF EXCULPATORY CLAUSE
     LLC; and SIMA MUROFF,
15
                                  Defendants.
16

17
            Plaintiffs Lihua Huang, Bin Xu, Zhisheng Yuan, Xinyuan Mu, Haitao Xu, Zhicui Shan,
18
     Lei Wang, Yanhang Shen, Zhijun Wu and Min Guo (“Plaintiffs”) and Defendant U.S. Bank
19
     National Association (collectively “the parties”), by and through the undersigned attorneys of
20
     record, join in requesting that Plaintiffs’ Motion for Partial Summary Judgment Re:
21
     Unenforceability of Exculpatory Clause (ECF Docket No. 205)(“Plaintiffs’ Motion) be re-
22
     noted and that the Court modify the briefing schedule.
23

24

25

                                                                                  CORR CRONIN LLP
     STIPULATED MOTION AND ORDER TO RE-NOTE MOTION AND                      1001 Fourth Avenue, Suite 3900
     MODIFY BRIEFING SCHEDULE RE: PLAINTIFFS’ MOTION FOR PARTIAL            Seattle, Washington 98154-1051
     SUMMARY JUDGMENT RE: UNENFORCEABILITY OF EXCULPATORY                          Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
     CLAUSE – 1 (Case No. 2:16-cv-01109-RSM)
 1          Plaintiffs’ Motion is currently noted for December 20, 2019. The parties have conferred

 2   and stipulated to Plaintiffs’ re-noting Plaintiffs’ Motion for February 7, 2020. In light of the

 3   new noting date, the parties have also stipulated to a modified briefing schedule as follows:

 4                 Defendant U.S. Bank’s response to Plaintiffs’ Motion shall be due on January

 5                  27, 2020; and

 6                 Plaintiffs’ reply to its Motion shall be due February 3, 2020.

 7          The parties request that the Court re-note the Motion hearing date to February 7, 2020

 8   and adopt the modified briefing schedule stipulated by the parties.

 9          IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.

10          DATED: December 17, 2019.

11
      CORR CRONIN LLP                                 DORSEY & WHITNEY LLP
12

13
      s/ Kelly H. Sheridan                            s/ Shawn J. Larsen-Bright
14    Steven W. Fogg, WSBA No. 23528                  Peter S. Ehrlichman, WSBA No. 6591
      Kelly H. Sheridan, WSBA No. 44746               Jeremy Robert Larson, WSBA No. 22125
15    John T. Bender, WSBA No. 49658                  Shawn J. Larsen-Bright, WSBA No. 37066
      1001 Fourth Avenue, Suite 3900                  Columbia Center
16
      Seattle, WA 98154-1051                          701 Fifth Ave., Ste. 6100
17    (206) 625-8600 Phone                            Seattle, WA 98104-7043
      (206) 625-0900 Fax                              (206) 903-8800 Phone
18    sfogg@corrcronin.com                            (206) 903-8820 Fax
      ksheridan@corrcronin.com                        ehrlichman.peter@dorsey.com
19    jbender@corrcronin.com                          larson.jake@dorsey.com
      Attorneys for Plaintiffs Lihua Huang, Bin Xu,   larsen.bright.shawn@dorsey.com
20
      Zhisheng Yuan, Xinyuan Mu, Haitao Xu,           Attorneys for Defendant U.S. Bank National
21    Zhicui Shan, Lei Wang, Yanhang Shen,            Association
      Zhijun Wu and Min Guo
22

23

24

25

                                                                                    CORR CRONIN LLP
     STIPULATED MOTION AND ORDER TO RE-NOTE MOTION AND                        1001 Fourth Avenue, Suite 3900
     MODIFY BRIEFING SCHEDULE RE: PLAINTIFFS’ MOTION FOR PARTIAL              Seattle, Washington 98154-1051
     SUMMARY JUDGMENT RE: UNENFORCEABILITY OF EXCULPATORY                            Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
     CLAUSE – 2 (Case No. 2:16-cv-01109-RSM)
                                               ORDER
 1

 2          IT IS SO ORDERED.
 3
            DATED: December 17, 2019.
 4

 5                                               A
                                                 RICARDO S. MARTINEZ
 6
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9   Presented by:
10
      CORR CRONIN LLP                                 DORSEY & WHITNEY LLP
11

12    s/ Kelly H. Sheridan                            s/ Shawn J. Larsen-Bright
      Steven W. Fogg, WSBA No. 23528                  Peter S. Ehrlichman, WSBA No. 6591
13    Kelly H. Sheridan, WSBA No. 44746               Jeremy Robert Larson, WSBA No. 22125
14    John T. Bender, WSBA No. 49658                  Shawn J. Larsen-Bright, WSBA No. 37066
      1001 Fourth Avenue, Suite 3900                  Columbia Center
15    Seattle, WA 98154-1051                          701 Fifth Ave., Ste. 6100
      (206) 625-8600 Phone                            Seattle, WA 98104-7043
16    (206) 625-0900 Fax                              (206) 903-8800 Phone
      sfogg@corrcronin.com                            (206) 903-8820 Fax
17    ksheridan@corrcronin.com                        ehrlichman.peter@dorsey.com
18    jbender@corrcronin.com                          larson.jake@dorsey.com
      Attorneys for Plaintiffs Lihua Huang, Bin Xu,   larsen.bright.shawn@dorsey.com
19    Zhisheng Yuan, Xinyuan Mu, Haitao Xu,           Attorneys for Defendant U.S. Bank National
      Zhicui Shan, Lei Wang, Yanhang Shen,            Association
20    Zhijun Wu and Min Guo
21

22

23

24

25

                                                                                  CORR CRONIN LLP
     STIPULATED MOTION AND ORDER TO RE-NOTE MOTION AND                      1001 Fourth Avenue, Suite 3900
     MODIFY BRIEFING SCHEDULE RE: PLAINTIFFS’ MOTION FOR PARTIAL            Seattle, Washington 98154-1051
     SUMMARY JUDGMENT RE: UNENFORCEABILITY OF EXCULPATORY                          Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
     CLAUSE – 3 (Case No. 2:16-cv-01109-RSM)
